Case 1-19-cv-11112-JGK                       Document 6              Fi led in NYSD on 02/26/2020                                           Page 1 of 1


tiJ GreenbergTraurig
Caroline J. Heller
Tel 212.801.2165
Fax 21 2.801.6400
                                                                                     , ...... . . - ·•- ..
                                                                                     f       --   -·-- ·     · : : : - : . - - -···    _ _ ,.._._ _   _     -   •    ·   -
hellcrc@gtlaw.com
                                                                                     11 u~T)~ su1,J':·
                                                                                     d l"VV.., . )"1' A-' T'T'
                                                                                     \ •-- - '- \ _v_• ·~... , ...                                                               ,·
February 26, 2020
                                                                                         'l'f7,    ,- r,'T'<'r\ ;, , ·:r't If '' ··•if ,. :._\
                                                                                         ~. r..:.,L.i.!:'·-~ . .._,_\. · .. • ... - - .. - _,1 . • -
                                                                                                                                                                                   l

                                                                                         );                                                                                      , !.
VIAECF                                                                                   :1
                                                                                          ! ·.)
                                                                                             ' f'•L''
                                                                                                ._ ·;,,
                                                                                                      , . __ - ---- ____ ___I.,,
                                                                                         ·,~. r~T-.;
                                                                                         t    ,_..,
                                                                                                     .•, • -r:· · -
                                                                                                _ __ ..,__.- ....JL}.           _
                                                                                                                                      J /o,ll-OJ..0 I,
                                                                                                                                         _ __             - - ~- -           -
Hon. John G. Koeltl                                                                                     -   -- ·--- ·--·-----       __···-
                                                                                                                           -· --·-- -                                ._
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007
(212) 805-7912

Re:        A Santini Moving & Storage Co. v. Capital One Financial Corporation.,
           Case No. 1:19-cv-11112 (JGK)

Dear Judge Koeltl:

We represent Defendant Capital One Financial Corporation. This is a joint request on behalf of
both parties to adjourn the 4:30 p.m. March 9, 2020 pretrial conference for two reasons. First,
counsel for Defendant is actually engaged before the Third Circuit on March 9, 2020 at 3:00 p.m.
for an oral argument in an expedited appeal. See E.O.H.C. , et al. v. Atty Gen USA , Case No. 20-
1163. Second, on February 24, 2020, the Court so ordered the parties' stipulation extending
Defendant's time to respond to the Complaint to March 13, 2020. The parties submit that a pretrial
conference after Defendant's respond to the Complaint will be more productive.

The parties have conferred and are available the following dates for a pretrial conference: April
20, 22, and 24. The parties can provide additional dates at the Court's request.

Thank you for your consideration of this request.

Respectfully submined,
GREENBERG TRAURIG, LLP                                                                            /f OJ()u~ ✓ f9 f O                                                /\-Ov.9~l'
                                                                                                                                                                                        /
 By:           Isl Caroline J. Heller                                                                 /VIAllC-f.J              Jo       OJ--0 /If 't / 10/Jr.
                                                                                                                                                      ;J
             Caroline J. Heller                                                                                                   1          1
             200 Park Ave.
             New York, New York 10166
                                                                                                                  ro           rJtt,(}~A.so .
             Tel: (212) 801-9200
             Fax: (212) 805-6400
             hellerc@gtlaw.com
             Attorneys for Defendant
                                                                                    cJ/1/Jo¥                                                  :. ._:_7;-s                         _J_J_
             Capital One Financial Corporation



GREENBERG TRAURI G. LLP • ATTORNEYS AT LAW • WWW.GTLAW.CO M
MetLife Bu ild ing • 200 Park Avenue • New Yo rk, NY 10166 • Tel 21 2.8019200 • Fax 212 .801 .6400
